                                                                                             rlLE:9
                                                                                      U.S. DISTRICT COUHi
                                                                                         SAVANNAH OIV.
                       IN THE UNITED STATES DISTRICT COURT                            2§i8Nny lU AHIi:l4l
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                                     SAVANNAH DIVISION
                                                                                     OLERK
                                                                                         30.01       iFGA.

REEVES CONSTRUCTION COMPANY                                    CIVIL ACTION CASE
                                                               NO.4:18-cv-00073-RSU-JEG
       PiuintiiT,

V.



DAKER CONSTRUCTORS,INC.,
ST OY MARLOW,and
liRIAN REGENHARDT


       Defendants.


                                              ORDER


       BEFORE THE COURT is PlaintiiT Reeves Consiruction Company's ("Reeves" or

■•Plaiiilin") Motion to I'ilc its Response in Opposition to BCI's Motion to Compel Arbitration

and Slay Discovery Under Seal. Reeves moves piir.suant to S.D. Ga. L.R. 79.7 to file its
response and supporting declaration of Austin J. ITemmcr under seal because the response relies
upon and incorporates conlldcntiai information, speeincaily an asset purchase agreement and
other materials designated as confidential or attorney eyes only by the panics under ECF No. 33.

Reeves requests that its fi ling remain permanently sealed because disclosure of the asset
purchase agreement and the other referenced materials have the significant potential to cause
economic harm to Reeves. Defendants, and third-parties,            Ihc Court agrees and finds that

temporary sealing olThis fi ling is not adequate to protect the interest at stake.

        FOR GOOD CAUSE SHOWN. Recvcs's motion is hereby granted. Reeves is granted

leave to tile its Response in Opposition to BCi's Motion to Compel Arbitration and Stay
Discovery and associated declaration in support under seal with the Clerk of the Court, such
motion, declaration, and its included exhibits to remain pemiancntty sealed.
